Citation Nr: 0310018
Decision Date: 03/13/03	Archive Date: 06/02/03

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-09 496	)	DATE MAR 13, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




 
INTRODUCTION

The veteran had active military service from April 1970 to October 1971.   The veterans record of military service (DD Form 214) shows he served in Vietnam from September 1970 until October 1971, and shows that he received a Bronze Star medal.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2002 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim of entitlement to service connection for a Hepatitis C.  In that decision, the RO granted service connection for diabetes mellitus, based upon a presumption of incurrence due to exposure to Agent Orange or other herbicide in Vietnam.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the Vietnam era.

2.  It is presumed, based upon the veterans service in the Republic of Vietnam during the Vietnam era, that he was exposed to herbicides, specified by him as Agent Orange, during service.

3.  The competent and probative evidence of record preponderates against a finding that Hepatitis C, initially diagnosed in 1991, is causally related to service, including exposure to Agent Orange or other herbicide agent sustained therein.


CONCLUSIONS OF LAW

1.  Exposure to herbicides during the veterans period of service in the Republic of Vietnam is presumed.  38 U.S.C. § 1116(f), as added by of the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201(c),115 Stat. 976 (2001).

2.  Hepatitis C was not incurred in or aggravated by active service, nor is it due to exposure to herbicide agents sustained in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (now codified at 38 U.S.C.A. §§ 5100, 5103A, 5126, and codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5106, 5107 (2002)); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, we note that it appears that the veterans service medical records are unavailable through no fault on his part.  The Board is mindful that the U.S. Court of Appeals for Veterans Claims has held that, in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See OHare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Boards analysis herein is undertaken with this heightened duty in mind.

I.  Preliminary Matters  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to assist the veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law have amended the requirements as to VAs development efforts in this, and other pending cases, modifying and clarifying VAs duty to assist a claimant in evidentiary development.  See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, VA has published new regulations to implement many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law is to be given retroactive effect.  The Court has held that the entire VCAA potentially affects claims pending on or filed after the date of enactment (as well as certain claims that were finally denied during the period from July 14, 1999, to November 9, 2000).  See generally Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis would include cases that had been decided by the Board before the VCAA, but were pending in Court at the time of its enactment.  However, the U.S. Court of Appeals for the Federal Circuit has held that only section 4 of the VCAA (which eliminated the well-grounded claim requirement) is retroactively applicable to decisions of the Board entered before the enactment date of the VCAA, and that section 3(a) of the VCAA (covering duty-to-notify and duty-to-assist provisions) is not retroactively applicable to pre-VCAA decisions of the Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment was plainly correct).

Although the Federal Circuit appears to have reasoned that the VCAA may not retroactively apply to claims or appeals pending on the date of its enactment, the Court stated that it was not deciding that question at this time.  In this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that the VCAA is retroactively applicable to claims pending on the date of its enactment.  Further, the regulations issued to implement the VCAA are expressly applicable to any claim for benefits received by VA on or after November 9, 2000, the VCAAs enactment date, as well as to any claim filed before that date but not decided by VA as of that date.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief legal officer of the Department, and regulations of the Department, are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, for purposes of the present case, the Board will assume that the VCAA is applicable to claims or appeals pending before the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to claims development procedures, including assistance to be provided to claimants by the RO, and notification as to evidentiary requirements.  We have carefully reviewed the veterans claims file, to assure compliance with the new legislation.  We note that the development of medical evidence appears to be complete.  By virtue of the Statement of the Case (SOC) provided by the RO in May 2002, the veteran has been given notice of the information and/or medical evidence necessary to substantiate the claim presented.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that VA must communicate with claimants as to the evidentiary development requirements of the VCAA).

In particular, in the May 2002 SOC, the veteran was given notice of the aforementioned regulations that implement the VCAA.  Furthermore, in correspondence from the RO dated in November 2000, he was advised by the RO that VA would make a reasonable effort to obtain any additional evidence which the veteran might identify as pertinent to his claims.  Thus, the veteran was advised that VA would make a reasonable effort to obtain any additional evidence that he might identify as pertinent to his claims.  He was advised of what evidence the RO would attempt to retrieve, and of his responsibilities in obtaining such evidence (e.g., adequately identifying such records).  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence identified by the veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist the veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to his claim, under both former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 2002)).  The Board therefore finds that no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no benefit flowing to the veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, The VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Boards responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The Court has also stated, It is clear that to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In October 1999, the veteran filed his original claim of entitlement to service connection for Hepatitis C due to exposure to Agent Orange in service.  

In November 2000, the RO issued correspondence to the veteran indicating that his active-duty service medical records were unavailable, presumably due to a fire at a records storage facility, but noting that he had performed National Guard or Reserve duty from 1985 until 1999, and asking his for the name and address of his unit so that any available records could be obtained.  In March 2001, the Michigan State Adjutant General was contacted and requested to search for any of the veterans available records.  A reply was received indicating that there was no available information about the veteran, and noting that he was never with the Army or Air National Guard.

In March 2000, private medical records dated from 1991 to 1999 were received.  A record dated in August 1991 shows that the veteran had come in with a letter stating that he could not donate blood because he had tested positive for the antibody for Hepatitis C.  The veteran stated that he did not know that he had any symptoms of such an infection and did not feel ill.  Another record dated August 1991 reflects that the veteran had none of the markers for Hepatitis A or B, but that there was serologic evidence of Hepatitis C, indicating a previous infection, a chronic carrier state, or a false positive.  Private medical records dated in July 1999 indicate that the veteran underwent a blood transfusion at age 17, and include an impression of Hepatitis C.  A liver biopsy was conducted in August 1999 that revealed periportal hepatitis (consistent with chronic Hepatitis C) and septal fibrosis/? cirrhosis.  

VA medical records dated in 1999 reveal that the veteran was being treated for diabetes Type 2 and Hepatitis C, for which he was taking the medication Interferon.  VA medical records dated in 2001 (March) show that the veteran was treated for Hepatitis C for more than a year until October 2000, and then stopped, but that he began feeling sick, and treatment resumed thereafter.  

In June 2001, correspondence was received from the Department of the Army, Army Reserve Personnel Command, indicating that records of discharged Army personnel were not maintained by that agency. 

In September 2001, a VA examination of the liver was conducted.  The veteran reported that he had undergone no transfusions, had never used intravenous drugs, did not engage in high-risk sexual behavior, and had no history of hepatitis-type occupational exposure.  A diagnosis of hepatitis C was made.  The examiner stated that he was simply unable to determine what the causative factor might be for the Hepatitis C, and noted that anything he would say would be pure ideal speculation.

III.  Pertinent Law and Regulations

Service connection  in general

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty, or for aggravation of a preexisting injury in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veterans military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  The mere fact of an in-service disease or injury is not enough; there must be evidence of a chronic disability resulting from that injury. 

If there is no evidence of a chronic condition during service, or during an applicable post-service presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service connection is to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Id.

Service connection may also be granted for certain chronic disabilities, enumerated by law and regulation, if such a disorder is shown to have been manifested to a compensable degree within one year after the veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection  Agent Orange

The specific statute pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto previously provided that, if a veteran who served on active duty in Vietnam during the Vietnam era developed one of the diseases which is presumed to have resulted from exposure to herbicides, the veteran would then be presumed to have been exposed to Agent Orange or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).  These regulations have also stipulated the diseases for which service connection could be presumed due to an association with exposure to herbicide agents.  The specified diseases which have been listed therein are chloracne or other acneform disease consistent with chloracne, Hodgkins disease, multiple myeloma, non-Hodgkins lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among other things, the VEBEA removed the 30-year limitation on presumptive service connection for respiratory cancers due to herbicide exposure; added Type 2 diabetes mellitus to the list of presumptive diseases based upon herbicide exposure (codifying a VA regulation which had been in effect since July 2001); and provided a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era, not just those who have a disease on the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the Courts holding in McCartt, supra).  These statutory provisions became effective on the date of enactment, December 27, 2001.  As the new provision is liberalizing, it is applicable to the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which arose out of the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

IV.  Analysis

The Court of Appeals for Veterans Claims has consistently held, with regard to the substantive law cited at the beginning of our analysis, above, that [s]ervice connection generally requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, even without the well-grounded-claim requirement (repealed by the VCAA), a veteran who has made a showing of in-service incurrence or aggravation of a disease or injury must still submit sufficient evidence of a causal nexus between that in- service event and his or her current disability . . . to be ultimately successful on the merits of the claim.  Wade v. West, 11 Vet. App. 302, 305 (1998).  Moreover, as noted above, with respect to any assertion of a fact requiring professional medical expertise, lay testimony . . . is not competent to establish, and therefore not probative of, a medical nexus.  Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Court has also held that, in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  OHare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Boards analysis has been undertaken with this heightened duty in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Boards obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The veterans primary contention is that his currently diagnosed Hepatitis C resulted from exposure to Agent Orange during service.  As was previously mentioned, in December 2001 the VEBEA was enacted.  See 38 U.S.C. § 1116(f), as added by section 201(c) of the new statute.  This law provides a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam era, regardless of the disability claimed.  Accordingly, exposure to Agent Orange during service in Vietnam is factually established by the presumption in this case.  

In fact, the Board notes that the RO has applied the new law in the veterans favor as to another claim, in which service connection was granted for Type-II diabetes mellitus, based upon presumed incurrence due to herbicide exposure in service.  In the present appeal, however, there is no specific presumption as to hepatitis, in either the Agent Orange regulations or among the disorders enumerated under 38 C.F.R. § 3.309(e), and the claimed disorder was not shown until many years after the veterans separation from active service.  Therefore, even if exposure to Agent Orange in service is presumed, in order to warrant service connection evidence etiologically linking such exposure to the claimed Hepatitis C still must be shown, and this is the critical inquiry.  The veteran has been given ample opportunity to provide evidence of such nexus, as it is crucial to the success of his claim.  Accordingly, the Board must review the record for medical evidence indicative of an etiological relationship between the presumed herbicide exposure and hepatitis.

In sum, with respect to Hepatitis C claimed by the veteran to have resulted from exposure to Agent Orange during service, this condition is not entitled to presumptive service connection on a herbicide-exposure basis under current law.  Moreover, as to the merits of the case, the record contains no competent medical evidence etiologically linking this condition to Agent Orange exposure, and the record clearly lacks any competent medical evidence establishing, or even suggesting such a nexus.

A VA liver examination was conducted in September 2001, at which time a diagnosis of Hepatitis C was made.  However, the examiner was not able to identify the onset or causative factor of the condition.  In advancing his claims, the veteran has asserted that his Hepatitis C is related to Agent Orange exposure sustained in service.  However, as a layperson, the veteran is not competent to render a medical opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge), affd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the veteran is not entitled to service connection for Hepatitis C under the theory that this disorder resulted from exposure to Agent Orange during service in Vietnam.

The Board, of course, recognizes that the veteran is still entitled to attempt to establish service connection for the claimed disorder on a direct basis.  See Combee, supra.  Thus, the presumption is not the sole method for establishing causation.  

The veteran also maintains that Hepatitis C was sustained during service, and could have resulted from his coming in contact with blood from other soldiers.  However, the Board notes that this theory of entitlement has no objective support in the record.  Although the service medical records are not available, the Board notes that Hepatitis C was not identified at any time in close proximity to service, it was initially identified in 1991, nearly 20 years following the veterans separation from service.  In addition, the evidentiary record fails to include even a suggestion, much less a medical opinion, that Hepatitis C which first manifested many years after service, bears any relationship to service, or to any exposure to Agent Orange or blood during service.  The Board cannot simply assume that because no cause can be identified, Hepatitis C must have been incurred during service, absent any competent evidence supporting that conclusion.
 As indicated by the September 2001 VA medical examiner, specifying the precise cause of the veterans diagnosed for Hepatitis would be a speculative conclusion.  The Court has often held that a medical opinion based upon speculation does not provide the required degree of medical certainty, and therefore lacks probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In advancing his claims, essentially the only evidence supporting them is the veterans contention that Hepatitis C is etiologically related to service or Agent Orange exposure sustained in service.  However, as a layperson, the veteran is not competent to render a medical opinion in this regard.  See Espiritu v. Derwinski, Routen v. Brown, both supra.

The law requires that, in order to grant a service connection claim on the merits, we must have medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, as to the veterans Hepatitis C, no competent evidence of an etiological nexus between these conditions and military service or exposure to Agent Orange sustained therein has been presented.  According, the veterans claim must be denied.


ORDER

Entitlement to service connection for Hepatitis C is denied.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.

? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
